Citation Nr: 1760231	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-10 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to October 1969.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 


FINDING OF FACT

The Veteran's service-connected disabilities render him unable to maintain or obtain substantially gainful employment. 


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5103(a), 5107(b) (2012); 38 C.F.R. §§ 3.341, 4.16(a), 4.25 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is unemployable due to his service-connected ischemic heart disease and diabetes because he cannot sit for long periods nor engage in physical labor.  Post-service, the Veteran worked in law enforcement from October 1983 until he retired in September 2008.  

The Board finds that the combination of the Veteran's service-connected ischemic heart disease and diabetes render him unable to obtain or maintain substantially gainful employment.  In February 2011, the Social Security Administration (SSA) determined he was disabled, effective September 2008, due to his service-connected ischemic heart disease and diabetes.   In the physical residual function capacity assessment, the examiner noted that the Veteran's symptoms, such as being unable to walk more than 1/4 of a mile and climb 15 stairs, are credible and consistent with the medical findings.  He also noted that the Veteran shifted a lot in his chair during the interview, experienced issues standing up, and paused while slowly walking.  

He was afforded a VA examination for ischemic heart disease in December 2011 and the examiner opined that he could engage in sedentary employment, but not physical employment, because of his heart condition.  In February 2017, however, the Veteran submitted two medical opinions from his treating cardiologist and podiatrist, who opined that he is unable to maintain a physical or sedentary job because of his heart and diabetes disabilities.  While the December 2011 examiner stated the Veteran's heart condition did not prevent him from engaging in sedentary employment, his podiatrist explicitly warned him against participating in any prolonged sitting due to his diabetes with circulation issues in the feet.   

The weight of the evidence thus shows that the Veteran cannot engage in sedentary or physical employment due to his diabetes and ischemic heart disease.  Accordingly, the Board finds that the Veteran is unable to secure or follow substantially gainful employment and the Veteran's claim is granted.  Because this constitutes a full grant of the issue on appeal, a discussion of VA's duties to notify and assist are unnecessary. 


ORDER

Entitlement to a TDIU is granted. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


